Per Curiam:
It is a well-settled rule of law that an agister is not bound to restore a horse which he has taken to pasture, until his compensation is paid or tendered: Megee v. Beirne, 39 Pa. 50; Mathias v. Sellers, 86 Pa. 486. This is because the agister has a common-law lien for its keep. And it is equally well settled that, where there is an entire contract for the keep of a number of horses or other animals, the agister has a lien on them all, not only for their proportionate part of the sum due for the keep of all, but for the entire amount due upon all the animals embraced in the contract: Young v. Kimball, 23 Pa. 193; Hensel v. Noble, 95 Pa. 345.
In this case, the defendant had taken a number of plaintiffs’ horses and cows to pasture, for a compensation agreed upon. The plaintiffs attempted to take away one of the horses without paying or offering to pay for its keep. The defendant denied their right to do so, and the plaintiffs brought replevin for the horse. Their contention was that the animals which were left were more than adequate to secure the unpaid bill. This may be so, but the defendant had a right to all the security in his hands, and this right could not be taken from him at the will of the plaintiffs. If, in the opinion of the latter, the defendant had more security than was necessary, the obvious remedy was to pay for their cattle and take them away. We know of no case in which a debtor can require his creditor to give up a portion of his security without payment of the debt.
Judgment affirmed.